TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00117-CV


Bruce A. Clark, Appellant

v.


State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 98-13289, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING 



O R D E R

PER CURIAM

	Bruce A. Clark filed a notice of appeal February 7, 2002.  The bankruptcy court re-opened Clark's previously dismissed bankruptcy proceeding on February 14, 2002, causing this 
appeal to be suspended.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  This Court has now been provided
with a copy of the bankruptcy court's order dismissing Clark's bankruptcy in cause number 00-34551-HCA -13.  Accordingly, we reinstate Clark's appeal as an active cause on our docket.  See
Tex. R. App. P.8.3(a).  The clerk's record was not filed at the time the appeal was suspended; it is
now due thirty days from the date of this order.  Further, appellant Clark must pay the filing fees due
in this Court and submit a docketing statement ten days from the date of this order.  See Tex. R. App.
P. 5, 32.1.  Failure to comply with a notice from this Court requiring a response or other action
within a specified time may result in dismissal of the appeal.  See Tex. R. App. P. 42.3(c).
	It is so ordered October 29, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish